Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  160000                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
  PEOPLE OF THE STATE OF MICHIGAN,                                                                           Brian K. Zahra
            Plaintiff-Appellee,                                                                        Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  v                                                                 SC: 160000                         Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    COA: 346757
                                                                    Wayne CC: 02-000276-FC
  JEROME WILLIAM BORTHWELL,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the June 10, 2019 order of
  the Court of Appeals is considered. Pursuant to MCR 7.305(H)(1), in lieu of granting leave
  to appeal, we VACATE the June 11, 2018 order of the Wayne Circuit Court, and we
  REMAND this case to that court for reconsideration of the defendant’s motion for relief
  from judgment in light of People v Johnson, 502 Mich. 541 (2018).

         We do not retain jurisdiction.

         VIVIANO, J., would deny leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2020
           b0616
                                                                               Clerk